Citation Nr: 0926593	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1978 to June 1981 
and from September 1981 to September 1984.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in June 2007.  The matter was 
originally on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In June 2007, the Board remanded this case, in pertinent 
part, to provide the Veteran with proper notice with respect 
to new and material evidence claims.  The Board notes that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  The claimant must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim.  VA must additionally look at the 
bases for the denial in the prior decision and notify the 
claimant of what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

However, a review of the record reveals that no such notice 
has been provided.  Although the Veteran was sent a VCAA 
notice letter in July 2007 with respect to her PTSD claim, 
the notice letter did not sufficiently address the elements 
outlined in Kent.  The Veteran was provided with notice of 
what the evidence must show to establish entitlement to the 
underlying claim of service connection for PTSD; however, she 
was not advised of the evidence and information that is 
necessary to reopen the claim and what constitutes both "new" 
and "material" evidence to reopen the previously denied claim 
or notified of the bases for the denial in the prior decision 
and what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial. 

Thus, as sufficient Kent notice has not been provided with 
respect to the Veteran's application to reopen a previously 
denied claim, the Board must again remand this case. 

Accordingly, the case is REMANDED for the following actions:

1.   Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The VCAA notice should include the 
definition of new and material evidence 
applicable her claim to reopen a claim of 
service connection for PTSD, explanation of 
what evidence is necessary to substantiate 
the element(s) required to establish 
service connection that were found 
insufficient in the July 1999 Board denial 
of her claim, and explanation of what 
evidence is necessary to establish 
entitlement to the underlying claim of 
service connection for PTSD, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran should be 
afforded the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




